141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ANHEUSER-BUSCH, INC., Plaintiff/Appellee,v.Carpenters Local 29, an unincorporated association,Defendant/Appellant.
No. 97-56305.D.C. No. CV-97-6419-JMI.
United States Court of Appeals, Ninth Circuit.
Submitted:  Feb. 9, 1998**.Decided Feb. 27, 1998.

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is limited to whether the district court has abused its discretion in granting the preliminary injunction or based its decision on an erroneous legal standard or on clearly erroneous findings of fact.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).


4
The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion in concluding that appellee's showing of probable success on the merits and the possibility of irreparable injury was sufficient to warrant the preliminary injunctive relief.  See San Antonio Community Hosp. v. Southern Cal.  Dist. Council, 125 F.3d 1230, 1238-39 (9th Cir.1997);  see also Chandler, 83 F.3d at 1152.   Moreover, we conclude that the court's factual findings regarding appellant's display of the controversial banner are not clearly erroneous.  See San Antonio, 125 F.3d at 1239;  Chandler, 83 F.3d at 1152.   Thus, the district court did not err by concluding that the Norris-La Guardia Act does not deprive it of jurisdiction to issue the injunction.  See 29 U.S.C. § 104(e);  San Antonio, 125 F.3d at 1238-39.


5
Accordingly, the district court's grant of a preliminary injunction is AFFIRMED.1



**
 The panel finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 Appellant's request for judicial notice is granted